UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKEY A. MERICA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge.    (5:04-cr-00015-GEC-RSB-1; 5:11-cv-80375-GEC-
RSB)


Submitted:   May 31, 2012                    Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey A. Merica, Appellant Pro Se.      Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia,   Ronald  Mitchell   Huber,  Assistant   United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rickey A. Merica seeks to appeal the district court’s

order    construing      his    motion       for    relief       from    judgment,     filed

pursuant to Fed. R. Civ. P. 60(d)(1), (3), as a 28 U.S.C.A.

§ 2255     (West     Supp.     2011)     motion       and       dismissing     it    as     an

unauthorized, successive motion.                    The order is not appealable

unless    a    circuit       justice    or    judge     issues       a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard          by      demonstrating          that

reasonable      jurists        would     find       that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the     prisoner        must

demonstrate      both    that     the    dispositive            procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Merica has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense      with    oral      argument       because       the     facts     and    legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3